Citation Nr: 1530817	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service, and the most probative evidence of record states that a current hearing loss disability is not related to service.    


CONCLUSION OF LAW

The requirements to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in November 2010, and the Veteran had ample opportunity to respond prior to the March 2011 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), private treatment records and a VA examination report with medical opinion.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system such as sensorineural hearing loss (SNHL) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) show that in his service induction examination in March 1962 the Veteran had normal hearing (15/15) using the "whispered voice" test.  There is nothing in STRs showing complaint of or treatment for any disorder of the ears.  The Veteran had a separation examination in February 1964; the self-reported Report of Medical History is silent in regard to any subjective hearing loss, and the corresponding Report of Medical Examination includes an audiometric evaluation within normal limits.

Private medical records associated with the file show the Veteran presented to Kaiser Permanente in February 2010 complaining of hearing difficulty, but only in groups or in noisy environments.  He reported history of military noise exposure.  Audiometric test results were consistent with mild-to-severe bilateral sensorineural hearing loss (SNHL), right worse than left; the Veteran was unable to recall any reason why his hearing would be worse on the right side.  Three-month follow-up by the same provider in May 2010 confirmed the presence of sloping mild-to-severe SNHL in each ear.  The treatment records from Kaiser Permanente do not show an opinion as to the etiology of the Veteran's SNHL.

The Veteran had a VA compensation and pension (C&P) audiological evaluation in April 2011, performed by an audiologist who reviewed the claims file.  The audiologist noted from review of the file that the Veteran had served for two years as an artillery surveyor and accordingly conceded that acoustic trauma in service had been shown.  The Veteran complained of hearing loss and tinnitus; he denied any history of head trauma or ear disease and denied and family or social history.  The Veteran reported military noise exposure resulting from service as an artillery surveyor for two years, and reported post-military noise exposure in the form of hunting and using power tools. 

Audiometric evaluation showed mild-to-profound SNHL in the right ear and    severe SNHL in the left ear; the degree of hearing loss was within the criteria of disabling per 38 C.F.R. § 3.385.  However, the audiologist stated an opinion that  the Veteran's bilateral hearing loss is not likely related to noise exposure during service.  As rationale, the audiologist noted that the Veteran's hearing was normal at entrance into service and on discharge from service.  Current results were more than 45 years after discharge from service, and a natural progression of hearing loss related to aging could have occurred; there was no evidence of hearing loss during service and the Veteran has a history of recreational noise exposure after discharge from service.   

In his notice of disagreement (NOD) the Veteran voiced his strong personal belief that his hearing loss is due to service in the artillery rather than to aging, asserting that qualification firing requires firing hundreds of rounds within a given day; he also stated that hearing protection provided to gunners was "a joke."

Review of the evidence above shows the Veteran has hearing loss to a degree considered disabling by VA criteria.  Accordingly, the first element of service connection - medical evidence of a disability - is shown.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The only medical opinion of record concerning whether his hearing loss is related to service is that provided by the VA examiner.  The opinion was provided following review of the claims file and examination of the Veteran, and included a rationale for the opinion provided.  Accordingly, the opinion is afforded probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  There is no medical opinion to the contrary. 

The only evidence supporting the Veteran's claim is his own opinion that his current hearing loss is related to service.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In     this regard, the diagnosis and etiology of hearing loss requires medical testing       and expertise to determine.  Accordingly, his opinions as to such matters are not competent medical evidence.  The Board finds the opinion of the VA examiner to   be significantly more probative than the Veteran's lay assertions.  

The Veteran does not assert, and the evidence of record does not suggest, that the claimed hearing loss had its onset in service, and the normal audiometric evaluation at separation from service supports a finding that the Veteran did not have hearing loss in service or to a compensable degree within a presumptive period after discharge from service.  Rather, the evidence of record indicates that hearing loss became manifest many years after discharge from service and is not etiologically related to service.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  In this case, no evidence has been presented that links the Veteran's current hearing loss to service.  Accordingly, the requirements to establish entitlement to service connection are not met and the claim must be denied.

In arriving at the determination above the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


